Title: To James Madison from Robert R. Livingston, 10 August 1802
From: Livingston, Robert R.
To: Madison, James


No 1⟨9⟩
Dear Sir,
Paris 10 August 1802
On the 15 Thermidor when the Ministers had a public audience the Senate were ⟨announced⟩—they entered the ⟨circle with⟩ their President Barthelemi at their head. He presented the decree declaring Bonaparte Consul for life as the result of the vote and made an address in writing upon the occasion which was answered by the first Consul from a paper he held in his hand so that it appears the moment had been concerted in order to render the act public both are contain⟨ed in the⟩ enclosed Moniteurs—two days after was published the new french constitution also enclosed. But what is a little extraordinary this is not considered as a new constitution (tho it alters every tittle of the old but the names of the constituted authorities) but merely as an explanation or exposition of it. It is evident that ⟨this constitution must form⟩ the basis of a violent aristocracy whenever the executive power shall fall into less energetic or less popular hands than those by which it is now administered. The power of the senate is unlimited & undefined. The two Consuls (who have in fact no real place in the constitution) together with the Corps of honor will naturally combine to perpetuate their rule & to render the first consul a mere doge. The measure is not popular but it will meet with no opposition nor would it in the present disposition of the people if it had created the most absolute despotism. Our own affairs have advanced but little since the whole attention of those in power are turned to objects nearer home. I have had several conferences on the subject of Louisiana—but can get nothing more from them than I have already communicated. I have thought it best by conversation and by writing to pave the way prior to any direct application till I know better to what object to point. For this purpose I have written the enclosed essay which I have had translated and struck off 20 copies. I have just got them finished. I have placed some of them in such hands as I think will best serve our purposes. Taleyrand has promissed to give it an attentive perusal after which when I find how it works I will come forward with some proposition. I am very much however at a loss as to what terms you would consider it as allowable to offer if they can be brought to a sale of the Floridas either with or without New Orleans—which last place will be of little consequence if we possess the Floridas because a much better passage may be formed on the east side of the river. I may perhaps carry my estimate of them too high but when I consider first the expense it will save us in guards and garrisons, the risk of war, the value of duties and what may be raised by the sale of lands I should think them a cheap purchase at twenty millions of dollars. I trust however that you will give me some directions on this head & not leave the responsibility of offering too much or too little entirely at my door. I speak in all this business as If the Affair of the Floridas was arranged with Spain which I believe is not yet the case. But I took occasion to touch on the subject three days ago with the Spanish embassador ⟨with⟩ whom I was dining & think he appeared to have somewhat relaxed on that ground but would say nothing decisive nor were the time and place proper to press him. Such is the power of this Nation over her neighbors that if she chuses to give her own construction to the treaty they must submit. Mr. Paterson and Mr. Vail are both here—the first considering the claims of Mr. Vail as best founded is willing to withdraw in his favor—in hopes that the President will consider him in the appointment to one of the places now vacant in addition to those I have mentioned is Hâvre by the resignation of Mr. Doble who has not been there these six months residing as I believe at Bour⟨deaux—this⟩ appointment would be very acceptable to Mr. Paterson. Enclosed however is a recommendation of Mr. Lyle for that place. I have told him that I would transmit the letter but that I believed if the President had made no other provision for Mr. Paterson that as he resigned from public Motives he would merit a preference. Mr. Lyle bears a fair character but has been unfortunate in commerce his house has failed, the president will judge what weight ought to be given to this circumstance. Mr. King is I believe at present in Holland from letters I have lately recieved from him he proposes to pay Paris a visit in his route. My postage bill will I fear appear very extravagant but this can not be avoided as it arises from two causes quite out of my power to correct. The first is that every american having a correspondent at Paris sends his letters under cover to me and that too frequently a mere blank cover so that I know not whence the letters come. Others having accounts or ship claims &c. send them to me and request me to be their Agent or to appoint one for them. These too often come in duplicates each of which some times amounts to 30 livres & often even more for postage as they are marked Colonies & charged on that account with a double postage—it is impossible for me to open accounts with all these persons for trifling sums & they accordingly are paid by my Porter & enter into my postage bill. Perhaps on the whole—though these are private concerns yet they are so far interesting to the public as to justify this trifling expense which I see no way of avoiding. It will however be proper to direct all packages of Newspapers and pamphlets to be so put up as to shew what they are—for want of this I have paid 10 dollars postage upon a single set of Newspapers. I have the honor to be dear Sir with Much esteem your Mt. Hle. St
 

   
   RC (NHi: Livingston Papers); draft (ibid.); letterbook copy (NHi: Livingston Papers, vol. 1). The RC is a letterpress copy marked “duplicate,” in a clerk’s hand, unsigned; docketed by Brent. Unless otherwise noted, italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly in an unidentified hand. Words and parts of words in angle brackets are obscured by folds in the RC and have been supplied from the letterbook copy. For enclosures, see nn. 3 and 5.



   
   François Barthélemy (1750–1830), diplomat, former director, and exile, had been welcomed back to France by Napoleon and made a senator (Biographie universelle [1843–65 ed.], 3:182–87). His address as president of the delegation that offered Napoleon the first consulship for life was printed, with Napoleon’s reply, in the Paris Moniteur universel, 16 Thermidor an X (5 Aug. 1802).



   
   The new French constitution—Constitution de l’an X—was published in the Moniteur twice, on 17 and 18 Thermidor an X (6 and 7 Aug. 1802).




   
   Livingston apparently sent JM an English version of his essay, a copy of which is printed, with an extract from his dispatch, in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:520–24. Livingston’s thirty-three-page draft (NHi: Livingston Papers) varies somewhat in wording. The essay examined the question, “Whether it will be advantageous to France to take possession of Louisiana?” Livingston argued that due to France’s economic state—its lack of both surplus population and capital—Louisiana would prove a drain on its resources rather than an economic benefit. The colony’s enterprises would require a heavy investment that would take years to turn a profit. Even then, its products duplicated those of the islands of the West Indies, so that increased production would only lower prices. Nor would Louisiana provide much of a market for French manufactures. Western demands were few and simple, and French goods were too expensive for western purses. Besides, traffic on the Mississippi River ran north to south, not the reverse. Politically, Livingston went on, the proximity of a French possession to the U.S. would create friction and disputes that would only drive the Americans into the arms of the British. He closed with the argument that it was in the best interest of the French to cede New Orleans to the U.S.



   
   Peter Dobell.



   
   The letter recommending John Lyle may have been that of Fulwar Skipwith and others to JM, 8 Aug. 1802. Lyle was the bearer of this dispatch (see Livingston’s “Journal of correspondence with the Secretary of State” [NHi: Livingston Papers, vol. 7]; Livingston to JM, 19 Aug. 1802).



   
   Underlined in RC.


